Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Alman on April 19, 2021.

The application has been amended as follows: 

Claim 12. (Currently amended)	The computer-implemented method of claim 9, wherein the change activity detected by the system further comprises a number of transactions received from host application in comparison to a second threshold.

Claim 13. (Currently amended)	The computer-implemented method of claim 9, wherein host controller further receives transactions from one or more additional host applications, and wherein the change activity detected by the system further comprises a change in a total number of host applications from which transactions are received in comparison to a second threshold.

Claim 14. (Currently amended)	The computer-implemented method of claim 9, wherein the daemon process further measures a time for response from the data storage array for the polling for updates to the local data store and the updating the shared data store based on the local data store, and wherein 

Claim 15. (Currently amended)	The computer-implemented method of claim 9, wherein the change activity detected by the system further comprises an error in one or more of, the polling the data storage device for updates and the updating the shared data store based on the data storage array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D TSUI/Primary Examiner, Art Unit 2132